DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed November 15, 2021.  The preliminary amended claims 21-40, dated 03/04/2022, are currently pending.  Claims 1-20 have been canceled.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/22/2012, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 22, is objected to because of the following informalities:  Claim 22, at line 2 recites, “is indicative”.  Suggest the term be amended to recite, 
-- indicates -- for clarity of purpose.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 21, 33, 40, is/are directed to a computer system (method) having one or more processors and non-transitory computer readable media elements store set of instructions and when executed the instruction causes the processor to perform operations comprising; receiving interval data, determining a performance of the freight operator, determining an estimated time of arrival, and selecting a dock for the freight vehicle at a destination etc.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because such instructions considers an abstract idea and/or can perform by a human, amounts to just data gathering process specified at a high level of generality, to the judicial exception, or/and adding insignificant extra solution activity to the judicial exception.  Additionally, the physical elements such as a processor, a memory to store data and to output it are just general link to particular technological or field of use or/and adding the words “apply it (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer is not significantly more.  With regards to dependent claims 22-32, 34-39, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) appears also an abstract idea, noted below:
Determine performance of the freight operator, identify off-truck detection, determine estimated time of arrival, real time arrival data, wireless connection between devices, interval data, obtaining operator identifier, operator evaluation, and compare interval history data, similarly do not add significantly more to the abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on Monday-Friday, 7:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/
Primary Examiner, 
Art Unit 2632.